COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





JOSE M. DE LA ROSA, JR.,

                            Appellant,

v.


AJAN TIGER PROPERTIES, L.T.D.,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00044-CV

Appeal from the

County Court at Law No. 6
 
of El Paso County, Texas 

(TC# 2009-1098) 





M E M O R A N D U M   O P I N I O N

            Pending before the Court is an agreed  motion to affirm the trial court’s judgment
pursuant to Tex.R.App.P. 43.2(a).  According to the motion the parties have reached an
agreement to settle and compromise the underlying dispute, and request that this Court enter
judgment affirming the trial court’s judgment.  The motion states:
The parties have settled and compromised their disputes [in this] appeal,
but as part of the settlement, the trial court judgment is to be affirmed in whole
and remain in effect.  Once the terms and payments of the settlement are satisfied,
the parties will release the judgment as to the party who has satisfied and
completed the settlement.

            Texas Rule of Appellate Procedure 43.2 provides the types of judgments this Court has
authority to enter:
(a)affirm the trial court’s judgment in whole or in part;
 
(b)modify the trial court’s judgment and affirm it as modified;
 
(c) reverse the trial court’s judgment in whole or in part and render the
judgment that the trial court should have rendered;
 
(d)reverse the trial court’s judgment and remand the case for further
proceedings;
 
(e)vacate the trial court’s judgment and dismiss the case; or
 
(f)dismiss the appeal.

Tex.R.App.P. 43.2.
            In this instance, the parties have requested that we exercise our Rule 43.2(a) authority
pursuant to a settlement agreement.  Having considered the motion, and as it otherwise complied
with the voluntary dismissal requirements of Rule 42.1(a)(2), we conclude the motion should be
GRANTED.  Therefore, without taking any additional action with regard to the merits of the
appeal, the trial court’s judgment will be affirmed in accordance with the parties settlement
agreement.  See Tex.R.App.P. 42.1(2)(A); 43.2(a).  As the motion does not indicate the parties
have agreed otherwise, costs of appeal will be paid by the Appellant.  See Tex.R.App.P. 42.1(d).
            Also pending before the Court is Appellee Ajan Tiger Properties’ motion to dismiss the
restricted appeal.  Having considered the motion, and given the disposition of the case in light of
the parties’ settlement agreement, we DENY this motion as moot.



June 30, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.